Case: 1:20-cv-05685 Document #: 1-4 Filed: 09/24/20 Page 1 of 3 PageID #:57




                            Exhibit 4
      Case: 1:20-cv-05685 Document #: 1-4 Filed: 09/24/20 Page 2 of 3 PageID #:58


                                                                                           US EUROPE AFRICA ASIA
                                                                                           中文 双语 Français


   HOME     CHINA    WORLD     BUSINESS    LIFESTYLE   CULTURE   TRAVEL   WATCHTHIS    SPORTS   OPINION   REGIONAL      FORUM    NEWSPAPER             MOBILE


 Business          Macro       Companies       Industries   Technology      Motoring     China Data       Finance       Top 10

   Home / Business / Companies

Fighting China's counterfeits in the online era
                                                                                                               Most Viewed in 24 Hours

                                                                                                               Top 10 most popular online shopping sites in
                                                                                                               China
Xinhua | Updated: 2017-09-19 14:20

                                                                                                               Top 10 Chinese internet companies in 2017
BEIJING - A secret team in Chinese e-commerce giant Alibaba has the task of pretending to be
                                                                                                               Top 14 most powerful female billionaires in
online consumers who test-buy purchases from the billion-plus products on its platforms.                       the world

They spot check about 100,000 products and invest around 100 million yuan ($15.15 million)                     Top 10 robotics companies in the world
a year on average. Around one in four online shops are checked annually.
                                                                                                               Top 10 trading partners of the Chinese
                                                                                                               mainland
"Spot checks are not random. They are guided by big data from our platforms," said team
leader Qin Seng. Using product ratings, consumer disputes and other information, the team                      State Council News
builds a model to identify suspected counterfeits and shops that sell counterfeits.
                                                                                                                                          State Council hears
                                                                                                                                          report on national
The whole process is videoed to retain evidence. The sample purchases are sent to rights
                                                                                                                                          inspection and
holders or authoritative quality inspection agencies. If identified as fake, the products are                                             third-party
removed from the platform. The vendors can face the closure of their online shops. If                                                     assessment
identified as genuine products, they are stored as Alibaba's assets.                                                                       More efforts
                                                                                                                                          against money
Alibaba's Storehouse of Counterfeit Evidence is a 300-square-meter warehouse in Alibaba                                                   laundering
Group's Xixi Park, in Hangzhou, Zhejiang province. Counterfeits can be stored there for more
than three years as legal evidence.                                                                            Top 10


The spot checks are symptomatic of China's battle against counterfeits in the internet era.

Chai Haitao, deputy director of the Office of National Leading Group of the Fight against IPR
Infringement and Counterfeiting, said that with the rapid development of China's internet
economy, infringements and counterfeits are constantly renewed.

"We need to strengthen cross-sector, cross-regional, and cross-border cooperation to combat
counterfeits. We also need to mobilize enterprises, industry organizations and the public," Chai               World's top 10 financial centers
said.
                                                                                                               Editor's picks

Alibaba's Anti-Counterfeiting Special Task Force, formed last year, actively works with local                                             Gree denies rumors
law enforcement agencies, said Qin Seng.                                                                                                  of seeking stake in
                                                                                                                                          automaker FAW
                                                                                                                                          Xiali
"After we clean up online shops selling counterfeits, the counterfeiters usually change their
identities and places of dispatch, using more covert means to continue selling online," Qin                                               Australian
said.                                                                                                                                     businesses
                                                                                                                                          confident about
The team uses big data to identify counterfeits and the vendors, affiliated dealers and factories                                         Chinese economy
                                                                                                                                          in next five years
suspected of producing or selling counterfeit items. They pass evidence to the public security,
administration of commerce and industry, quality inspection, food and drug supervision and
other law enforcement agencies. At the same time, they investigate the evidence in the field.

The team faces many risks in their offline probes.

"Most counterfeiting dens are hidden and well-organized. For example, we encountered a
village producing counterfeits. The villagers installed cameras everywhere and when they saw
outsiders entering, they became vigilant and even threatened us," Qin said.

Alibaba's cooperation with local authorities to locate counterfeit sources has proved effective.               Timeline of policy supports for the rental home
                                                                                                               market
They have partnerships with the public security bureaus of 13 provinces.
                                                                                                               Q&A With CEO
        Case: 1:20-cv-05685 Document #: 1-4 Filed: 09/24/20 Page 3 of 3 PageID #:59


In 2016, Alibaba submitted 1,184 leads to law enforcement agencies; helped public security                             Serving in the name
bureaus arrest 880 suspects; assisted in the closure of 1,419 counterfeit manufacturing                                of progress
locations; and helped seize merchandise worth more than 3 billion yuan ($455 million).

In August, with evidence from Alibaba, police in Loudi, Hunan province, broke up a ring                                Behind an
producing and selling counterfeit weight-loss drugs, with a sales network in more than 20                              advertising vision
provinces. Total trade by the ring exceeded 100 million yuan ($15.15 million).

In the eyes of Sun Jungong, vice president of Alibaba, spot checks and data-driven proactive            Special
monitoring protect a good shopping environment on the platform itself, while cooperation with
law enforcement agencies shows effective collaborative governance.

"We hope to take advantage of Alibaba's big data and strong data-mining capabilities. By
expanding offline cooperation, we aim to tackle this issue at its source," Sun said.
                                                                                                         2017 Summer    China's Q1
                                                                                                         Davos          economic data
Professor Wang Xin, of Peking University Law School, said the rapid development of China's
e-commerce platforms and the emergence of new online shopping models have provided more
sales channels for fake goods.

Wang said China has made great efforts in recent years to stamp out intellectual property right
(IPR) infringements, by improving laws and setting up specialist IPR courts.

However, the penalties for counterfeit producers and sellers are not enough of a deterrent,
Wang conceded. Many counterfeit makers receive suspended sentences or fines.

He suggested recidivists should be banned from entering the market again forever.

Alibaba's analysis has also found some online consumers buy counterfeits knowingly.

Sun Jungong said raising awareness among consumers is essential to fight counterfeiting.

"Everyone can do their bit to stop counterfeit goods. If society reaches a consensus, as with
drink-driving, we are more likely to tackle this problem," Sun said.




  Comment here or email to us at readers@chinadaily.com.cn                        0 have participated

  Username                           Create an account    Please read our community rules

  Password                             Login              I forgot my password




   Comments posted above represent readers' views only.                          Login And Post




Related Stories

Alibaba speeds up process to report counterfeit goods

China intensifies crackdown on smuggled, counterfeit cigarettes

Anti-counterfeit alliance cracking down on fake products

Alibaba wins more battles in anti-counterfeit war

Alibaba sets up alliance to track fake goods via big data


Photo
